DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should not repeat information given in the title. 
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

-- picker module, ..., configured to --  in claims 1 and 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (See Spec fig. 1 11 ¶ 0022-0023, ¶ 0025) as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claim language is not clearly understood:


Claim 1 line 5 recites “one unit circuit of each of plurality of tasks” without clearly reciting what is “unit circuit” or “unit circuit of tasks”. Claim 1 line 10 recites “counting time occupied by the at least one unit circuit”. It is unclear if the time occupied is same as or different from utilization/usage measured in terms of time.

Claim 1 line 10 recites “calculating an overlap period between a current task and a previous task”. It is unclear if overlap period corresponding to the period of overlap during execution of the current or previous task or during entire lifecycle of the task or during total execution time of all tasks (i.e. overlap of what).

Claim 1 line 13 recites “current time interval of the current task”. It is unclear what is being referred by current time interval i.e. if the current interval is referring to the expected/actual execution time of the completion of current task, or the time of current task executed so far before the completion of current task.

Claim 2 recites “first pipeline circuit” and “second pipeline circuit” without clearly reciting if the first and second circuits are serially connected or executing in parallel (i.e. are these pipelines are separate and parallel or not).

Claim 3 recites “accumulating the removed time interval of the plurality of tasks to obtain the time occupied by the at least one unit circuit”. It is unclear if the “plurality of tasks” includes each and every tasks executed by the particular circuit or each and every tasks executed by the processing device.

Claim 4 recites “setting the length of the current time interval 0” and “setting the length of the overlap period as 0”. It is unclear what are the initial value or values before the setting to 0.
 
Claim 7 lines 3-5 recites “determine whether a processing result of the task is effective”. It is unclear what is being referred by “effective”. 

Claim 9 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-1616 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
	Claim 1 recites a system … comprising picker module, disposed in a processing device, a calculation circuit. Processing device may entirely be made of software (See Spec. ¶ 0021) and calculation circuit may also be implemented in the form of software (See Spec. ¶ 0050) according to the specification. System entirely made of software don’t fall within the statutory category of the 35 U.S.C. § 101. Claim 9 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Therefore, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
 [i]	at least one picker module, disposed in the processing device and configured to capture 5a plurality of pieces of time information of at least one unit circuit of each of a plurality of tasks in the processing device within total execution time that the processing device processes the plurality of tasks; and 
[ii]	a calculation circuit, configured to perform an interval analysis operation on the plurality of pieces of time information, wherein the interval analysis operation comprises: 10calculating an overlap period between a current task and a previous task; and 
[iii]	counting time occupied by the at least one unit circuit within the total execution time that the processing device processes the plurality of tasks according to a relation between a current time interval of the current task corresponding to the at least one unit circuit and the overlap period.

The overall process described by steps [ii]-[iii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion” and / or “mathematical formula/relationship” Memorandum, 84 Fed. Reg, 52. Thus, steps [ii]-[iii] recite the abstract concept of [m]ental processes and/or [m]athematical concepts.” Id.
First, Claim 1 in step [ii], “a calculation circuit, configured to perform an interval analysis operation on the plurality of pieces of time information, wherein the interval analysis operation comprises: 10calculating an overlap period between a current task and a previous task”, which describes performing a calculation using timing information and can be performed by human mind alone or with the use of pen and paper. Therefore, step [ii] recites [m]ental process and/or [m]athematical concepts abstract idea.
	Second, Claim 1 in step [iii], “counting time occupied by the at least one unit circuit within the total execution time that the processing device processes the plurality of tasks according to a relation between a current time interval of the current task corresponding to the at least one unit circuit and the overlap period”, describes recites computations using the relation between timing information and overlap period. Therefore, step [iii] also recites [m]ental process and/or [m]athematical concepts abstract idea.
Thus, claim 1 recites a judicial exception. For these same reasons, claim 9 also recites judicial exception.

Step 2A, Prong Two

Because claims 1 and 9 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 recites “performance analysis system”, “ analyze processing performance of a processing device”. Claim 1 also recites the following step: [i] at least one picker module, disposed in the processing device and configured to capture 5a plurality of pieces of time information of at least one unit circuit of each of a plurality of tasks in the processing device within total execution time that the processing device processes the plurality of tasks. As such, claim [i] is directed to data gathering activity for performance analysis and is either non-inventive and/or extra solution activity (See MPEP 2106.05(g)). Therefore, additional step [i] doesn’t integrate the abstract idea into practical application.
The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, performance analysis by capturing the plurality of pieces of information describes the pre-solution activity of the judicial exception and can be considered generic computing method performed by generic computing system, according to broadest reasonable interpretation of the claim elements. Therefore, limitations recited in the preamble and step [i], don’t integrate the abstract idea into the practical application.

Thus, claims 1 and 9 are directed to a judicial exception because claims 1 and 9 do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claims 1 and 9 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processing device, picker module, calculation circuit, the conventional or generalized function terms by which the computer components are described reasonably indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. ¶ 0020-0021,  and ¶ 0049-0050. Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further the additional limitations of “[i] at least one picker module, disposed in the processing device and configured to capture 5a plurality of pieces of time information of at least one unit circuit of each of a plurality of tasks in the processing device within total execution time that the processing device processes the plurality of tasks”, which is insignificant data gathering activity. It has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, and 9 are not directed to significantly more and recites a patent ineligible concept. 

Dependent claims 2 and 10 do not add meaningful limitations to the abstract idea because they further describe plurality of pipeline circuits to process the tasks and is describing the technological environment for implementing the claim elements. Therefore, these don’t make the claim patent eligible.

Dependent claims 3-6 and 11-14 recites manipulating the time interval by subtraction and addition, which may be performed by human mind alone or with the aid of pen and paper. Thus, these claim elements recite the abstract idea of mental process and/or mathematical concepts.

Dependent claims 7 and 15 further recites a capturing the plurality of piece of information if the processing result is effective, which is a combination of observation, evaluation, judgement and opinion and therefore is a mental process abstract category.

Dependent claims 8 and 16 recites database for storing the captured data and is a generic computing component. Therefore, these do not add meaningful limitations to the abstract idea because they further describe a generic computing component and may not make claims patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 8-9, 11, 13 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2019/0213010 A1, hereafter Shin)  in view of Lee et al. (US 2014/0109069 A1, hereafter Lee).

As per claim 1, Shin teaches the invention substantially as claimed including a performance analysis system, configured to analyze processing performance of a processing device ([0008] collecting performance information, operations of a processor device [0077] analyze and improve performance, processor device [0080] performance profiling), the performance analysis system comprising: 
at least one picker module, disposed in the processing device and configured to capture 5a plurality of pieces of time information of at least one unit circuit of each of a plurality of tasks in the processing device within total execution time that the processing device processes the plurality of tasks ([0008] collecting performance information, events, operations of a processor device [0083] fig. 6 processor device 1400 functional units 1431-1439 registers 1471-1479 [0085] functional units, process, tasks, assigned from GPU driver GD, command sets [0087] performance counters, count, number of times, events, occur, process operations); and 
a calculation circuit, configured to perform an interval analysis operation on the plurality of pieces of time information ([0073] commands, command set, processed, processing interval [0109] first play, first/second/third play, interval between the start point and end point, second to fourth plays, count the number of times for respective events, fig. 10 generate performance profiling report S190a-2).

Shin doesn’t specifically teach time information within total execution time, interval analysis on time information and wherein the interval analysis operation comprises: 10calculating an overlap period between a current task and a previous task; and counting time occupied by the at least one unit circuit within the total execution time that the processing device processes the plurality of tasks according to a relation between a current time interval of the current task corresponding to the at least one unit circuit and the overlap period.

Lee, however, teaches time information within total execution time ([0012] schedule two or more tasks within a first time period, time of overlapping [0085] initiation interval [0087] predetermined time period, iteration interval [0091] new time period [0094] execution time of task), interval analysis on time information and wherein the interval analysis operation comprises ([0085] time interval between cycles of iterations, estimated time interval [0087] iteration interval of a routine):
10calculating an overlap period between a current task and a previous task ([0012] one task overlapping another task, calculating a length of time during which a length of time during which the tasks are overlapping with each other); and 
counting time occupied by the at least one unit circuit within the total execution time ([0012] schedule, the two or more tasks, within a second time period) that the processing device processes the plurality of tasks according to a relation between a current time interval of the current task corresponding to the at least one unit circuit and the overlap period ([0012] second time period which is equal to a sum of the first time period and the calculated length of time for which the tasks are overlapping).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Shin with the teachings of Lee of scheduling tasks within a pre-determined time period, overlapping time when tasks are overlapping, initiation interval, estimated time interval between cycle of iterations, scheduling two or more task within a second time period which is equal to a sum of first time period and calculated length of time for which the tasks are overlapping to improve efficiency and allow time information within total execution time, interval analysis on time information and wherein the interval analysis operation comprises: 10calculating an overlap period between a current task and a previous task; and counting time occupied by the at least one unit circuit within the total execution time that the processing device processes the plurality of tasks according to a relation between a current time interval of the current task corresponding to the at least one unit circuit and the overlap period  to the method of Shin as in the instant invention.
As per claim 3, Lee teaches wherein the interval 20analysis operation further comprises: 
for the current time interval, removing a portion, covered by the overlap period, of the current time interval to obtain a removed time interval, corresponding to the at least one unit circuit, of the current task ([0012] calculate the length of time during which the tasks are overlapping each other); and 
accumulating the removed time intervals of the plurality of tasks to obtain the time 25occupied by the at least one unit circuit ([0091] task A overlapping another task b, calculate length of overlap time period, new time period, set, time period + overlap time fig 9 S450).  

10As per claim 5, Lee teaches wherein the interval analysis operation further comprises: calculating a ratio of the time occupied by the at least one unit circuit ([0012] first time period, one task overlapping another task) to the total execution time that the processing device processes the plurality of tasks ([0094] execution time of task [0012] schedule two or more tasks within a second time period, second time period is equal to sum of the first time period and calculated overlap time).  

As per claim 8, Shin teaches 25a database, coupled to the calculation circuit and configured to store the plurality of -24-File: 085159usf pieces of time information captured by the at least one picker module for the calculation circuit to read ([0079] store the collected performance information, file or database [0080] performance profiling, graphics processor device 1400 i.e. reading the collected performance information fig. 6 performance counters registers fig. 2 1100 1400).  

Claim 9 recites method for claim 1. Therefore, it is rejected for the same rational.
Claim 11 recites method for claim 3. Therefore, it is rejected for the same rational.
Claim 13 recites method for claim 5. Therefore, it is rejected for the same rational.
Claim 16 recites method for claim 8. Therefore, it is rejected for the same rational.


15 Claims 2, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lee, and further in view of Stankevichus et al. (US 2020/0089530 A1, hereafter Stankevichus).

As per claim 2, Lee teaches wherein the processing device has a plurality of pipeline circuits ([0039] fig. 2B elements, multiprocessor, directly transmit data to a destination PE), a first pipeline circuit in the plurality of pipeline circuits processes the previous task, a second pipeline circuit in the plurality of pipeline circuits processes the current task, and the previous task retires from the processing device prior to the current task ([0012] two or more tasks, executed, two or more processing elements, multi-core processor, one task overlapping another task).  
Shi and Lee, in combination, do not specifically teach a first pipeline circuit in the plurality of pipeline circuits processes the previous task, a second pipeline circuit in the plurality of pipeline circuits processes the current task, and the previous task retires from the processing device prior to the current task.

Stankevichus, however, teaches a first pipeline circuit in the plurality of pipeline circuits processes the previous task ([0120] processing pipeline, work sequentially, multiple tasks), a second pipeline circuit in the plurality of pipeline circuits processes the current task, and the previous task retires from the processing device prior to the current task ([0120] processing pipeline, work sequentially, multiple task, [0121] particular processing node, more than one processing pipeline, distributed processing system).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Shin and Lee with the teachings of Stankevichus of multiple processing pipeline executing the tasks sequentially to improve efficiency and allow a first pipeline circuit in the plurality of pipeline circuits processes the previous task, a second pipeline circuit in the plurality of pipeline circuits processes the current task, and the previous task retires from the processing device prior to the current task to the method of Shin and Lee as in the instant invention.

 Claim 10 recites method for claim 2. Therefore, it is rejected for the same rational.

Claims 6 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lee, and further in view of Kikuchi (US 2011/0138397 A1).

As per claim 6, Shin teaches wherein the plurality of 15pieces of time information comprise previous retire time that the previous task retires from the processing device ([0080] performance profiling, portion of the program codes, function call, starting point and end point ) and current start time that the current task starts to be processed by the processing device ([0080] performance profiling, portion of the program codes, function call, starting point and end point), wherein the overlap period is calculated and obtained by subtracting the current start time from the previous retire time.  
Shin doesn’t specifically teach retire time of the previous task, and current start time of the current task, wherein the overlap period is calculated and obtained by subtracting the current start time from the previous retire time.

Lee, however, teaches retire time of the previous task, and current start time of the current task, wherein the overlap period is calculated and obtained by subtracting the current start time from the previous retire time (fig. 9 calculate length of time for which tasks are overlapping S432).

Shin and Lee, in combination, do not specifically teach retire time of the previous task, and current start time of the current task, wherein the overlap period is obtained by subtracting the current start time from the previous retire time.

Kikuchi, however, teaches retire time of the previous task ([0054] fig. 11 proceeding job j2.sh finishes), and current start time of the current task ([0054] fig. 11 focused job J4.sh start time), wherein the overlap period is obtained by subtracting the current start time from the previous retire time ([0054] processing time of the preceding batch job J2, processing time of focused job J4, overlap time, waiting time).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Shin and Lee with the teachings of Kikuchi of determining overlap time by subtracting the current start time from the finish time of preceding job to improve efficiency and allow retire time of the previous task, and current start time of the current task, wherein the overlap period is obtained by subtracting the current start time from the previous retire time to the method of Shin and Lee as in the instant invention.
Claim 14 recites method for claim 6. Therefore, it is rejected for the same rational.


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lee, and further in view of Ostby (US 10,127,626 B1).

As per claim 7, Shin teaches wherein when one of the 20plurality of tasks retires from the processing device ([0095] functional units complete processing operations), the at least one picker module further determines whether a processing result of the task is effective and captures the plurality of pieces of time information of processing processed by the at least one unit circuit of the task in the processing device if the processing result is effective ([0004] processor device, performs logical/arithmetic operations, process, requests, outputs operation results corresponding to the request [0059] FUs, return, results, processing the task, GPU driver GD [0060] store operation results).  

Shin and Lee, in combination, do not specifically teach the at least one picker module further determines whether a processing result of the task is effective and captures the plurality of pieces of time information of processing of the task if the processing result is effective.

Ostby, however, teaches at least one picker module further determines whether a processing result of the task is effective (col 22 lines 45-52 determining whether an instruction of set of instruction, belongs to a sequence, produce the same result i.e. result is ineffective or redundant) and captures the plurality of pieces of time information of processing processed by the at least one unit circuit of the task in the processing device (col 22 lines 45-67 result same, not determined col 23 lines 1-5 stored in memory) if the processing result is effective (col 22 lines 65-67 not determined that the result produced by earlier execution of a section of the sequence of instruction col 23 lines 1-5 same input data, used, executing the sequence of instruction).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Shin and Lee with the teachings of Ostby of determining whether the result produced by executing the sequence of instruction with same input is not the same then storing the result in the memory to improve efficiency and allow  the at least one picker module further determines whether a processing result of the task is effective and captures the plurality of pieces of time information of processing of the task if the processing result is effective to the method of Shin and Lee as in the instant invention.

Claim 15 recites method for claim 7. Therefore, it is rejected for the same rational.


Allowable Subject Matter

Claims 4, 12 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Allowable subject matter may change based on further amendments to the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Basu et al. (US 2017/0371720 A1) teaches multi-processor apparatus and method of detection and acceleration of lagging task.
Guccione; Steven A. (US-20170017523-A1 ) teaches Allocating Field-Programmable Gate Array (Fpga) Resources.
Jensen et al. (US 2006/0179284 A1) teaches multithreading microprocessor with optimized thread scheduler for increasing pipeline utilization efficiency
KOSE; Junichi (US-20150339162-A1) teaches Reducing Internal Retention Time Of Processing Requests On A Web System Having Different Types Of Data Processing Structures.
Mangnall; Jonathan (US-20200293330-A1) teaches an execution unit comprising a processing pipeline configured to perform calculations to evaluate a plurality of mathematical functions.
PELTON; Blake D. (US-20200226227-A1) teaches Mapping Software Constructs To Synchronous Digital Circuits That Do Not Deadlock.
Xu (US 10,552,215 B1) teaches system and method of handling real-time process overruns on a multiprocessor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195